DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leigh et al. (US 10725252 B1).
	With respect to claim 17, Leigh et al. (figures 5A and 8) disclose a fiber optic adapter housing, comprising a first receptacle (one side of ferrule carrier adapter, column 14, line 31-67)  comprising a plurality of first slots (506a), each first slot of the plurality of first slots configured to receive and house a respective first fiber optic connector (200) of a plurality of first fiber optic connectors having a first orientation (horizontal orientation, column 14, lines 31-67); and a second receptacle (opposite side of ferrule carrier adapter, column 14, line 31-67)  opposing the first receptacle and comprising a plurality of second slots (506b), each second slot of the plurality of second slots configured to receive and house a respective second fiber optic connector (200) of a plurality of second fiber optic connectors (200) having a second orientation (vertical orientation, column 14, line 31-67) that is orthogonal to the first orientation (horizontal orientation, column 14, lines 31-67) (see figures 5A and 8). 

	
    PNG
    media_image1.png
    731
    626
    media_image1.png
    Greyscale
 
	
Allowable Subject Matter
6.	Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to disclose the fiber optic adapter housing, further comprising: a mounting plate comprising a first face and a second face opposing the first face, the mounting plate comprising a plurality of first apertures and a plurality of second apertures, each first aperture of the plurality of first apertures formed to: receive a first protruding member of a respective first fiber optic connector of the plurality of first fiber optic connectors; and detachably couple the respective first fiber optic connector to the first face of the mounting plate, and each second aperture of the plurality of second apertures formed to receive a second protruding member of a respective second fiber optic connector of the plurality of second fiber optic connectors; and detachably couple the respective second fiber optic connector to the second face of the mounting plate as recited in claim 18.
7.	Claims 1-16 are allowed.

Response to Amendment
8.	Applicants’ amendment has been fully considered.  However, upon further consideration, a new ground(s) of rejection is made. See the above rejection based on Leigh et al.


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883